873 F.2d 1441Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lewis C. THORNTON, Jr., Petitioner-Appellant,v.W. Stephen TOWNLEY, U.S. Probation Officer;  U.S. DistrictCourt, Northern District of Florida, Respondents-Appellees.
No. 88-7786.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 10, 1989.Decided:  April 6, 1989.

Lewis C. Thornton, Jr., appellant pro se.
Stephen A. West (Office of the United States Attorney), for appellees.
Before WIDENER, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Lewis C. Thornton, Jr., appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Thornton v. Townley, C/A No. 88-473-HC (E.D.N.C. Aug. 12, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.